Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
DETAILED ACTION
This office action is in response to IDS filed on 2/8/2022.
Per Applicant’s request, claims 3, 12 are cancelled.
Per Applicant’s request, claims 1, 4, 11, 13, 15, and 18 have been amended, claims 19-24 are new.
Claims 1-2, 4-11, 13-24 are allowed.


The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
USPG No. 20030004952 to Nixon et al., discloses a configuration workstation with user interface to create control modules and function blocks for controlling field devices in a process control plant.
US Patent No., 5,648,952 to Stein, discloses selection a workstation to remotely configure it based on selected workstation.

The cited prior art taken alone or in combination fail to teach at least “wherein the instructions executable by the processor to receive from the user the specified configuration for the selected .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/PHILIP WANG/           Primary Examiner, Art Unit 2199